Exhibit 10.1

 

 

 

 

 

INFOCUS CORPORATION

 

2006 RESTATED
CORPORATE EXECUTIVE
SEVERANCE PAY PLAN
AND
SUMMARY PLAN DESCRIPTION


--------------------------------------------------------------------------------




 

INFOCUS CORPORATION

2006 RESTATED CORPORATE EXECUTIVE
SEVERANCE PAY PLAN
AND
SUMMARY PLAN DESCRIPTION

TABLE OF CONTENTS

--------------------------------------------------------------------------------

 

 

 

 

Page

INDEX OF DEFINED TERMS

 

ii

 

 

 

 

 

PART A

 

PREAMBLE

 

1

 

 

 

 

 

1

 

Intent and Purpose

 

1

2

 

Effective Dates

 

1

 

 

 

 

 

PART B

 

TERMS AND CONDITIONS

 

1

 

 

 

 

 

1

 

Eligibility

 

1

2

 

Payment Events

 

1

3

 

Severance Benefits

 

1

4

 

Payment Commencement Date

 

2

5

 

Release and Waiver Agreement

 

2

6

 

Salary Continuation Severance Benefit

 

2

7

 

COBRA Premium Equivalent Payment

 

3

8

 

Outplacement Benefits

 

3

9

 

Conditions to Benefit Payments

 

4

10

 

“Good Reason”

 

6

11

 

“Change in Control” Exception

 

7

12

 

“Cause”

 

8

13

 

Withholding

 

9

14

 

280G Adjustment

 

9

15

 

Death Benefit

 

9

16

 

Amendment or Termination

 

9

17

 

Transition Election

 

10

 

 

 

 

 

PART C

 

ADMINISTRATIVE AND GENERAL PROVISIONS

 

10

 

 

 

PART D

 

STATEMENT OF ERISA RIGHTS

 

14

 

 

 

 


--------------------------------------------------------------------------------




INDEX OF
DEFINED TERMS

--------------------------------------------------------------------------------

 

Beneficiary

 

Part B, Section 15

 

 

 

Board of Directors

 

Part B, Section 1

 

 

 

Business

 

Part B, Section 9.b.(i)

 

 

 

Cause

 

Part B, Section 12

 

 

 

Change in Control

 

Part B, Section 11

 

 

 

Code

 

Part A, Section 2

 

 

 

Company

 

Part A, Section 1

 

 

 

Compensation

 

Part B, Section 6.c

 

 

 

Competitive Entity

 

Part B, Section 9.b.(i)

 

 

 

Date of Termination

 

Part B, Section 5.d

 

 

 

Effective Date

 

Part A, Section 2

 

 

 

ERISA

 

Part D

 

 

 

Excess Parachute Payment

 

Part B, Section 14

 

 

 

Exchange Act

 

Part B, Section 11.a.(i)

 

 

 

Excise Tax

 

Part B, Section 14

 

 

 

Executive

 

Part B, Section 1

 

 

 

Good Reason

 

Part B, Section 10

 

 

 

InFocus

 

Part A, Section 1

 

 

 

Management Change in Control

 

Part B, Section 11.b

 

 

 

Payment Commencement Date

 

Part B, Section 4

 

 

 

Person

 

Part B, Section 11.a.(i)

 

 

 

Plan

 

Part A, Section 1

 

 

 

 


--------------------------------------------------------------------------------




 

Plan Administrator

 

Part C, Section 1

 

 

 

Plan Year

 

Part C, Section 7

 

 

 

Specified Employee

 

Part B, Section 9.e

 

 

 

Tax Counsel

 

Part B, Section 14

 

 

 

Top Hat Welfare Plan

 

Part C, Section 8

 


--------------------------------------------------------------------------------




2006 RESTATED CORPORATE EXECUTIVE SEVERANCE
PAY PLAN
AND
SUMMARY PLAN DESCRIPTION

Approved November 28, 2006

PART A. PREAMBLE

1.                                      Intent and Purpose. This is the
restatement of the InFocus Executive Severance Pay Plan (the “Plan”). It is
intended to foster the continued employment of key management employees of
InFocus Corporation (“InFocus”) and its affiliates (collectively the “Company”).

2.                                      Effective Dates. The Plan was originally
effective April 10, 2000. This restatement is generally effective immediately
upon the approval date stated in the caption. However, provisions that reference
Internal Revenue Code (“Code”) Section 409A or are otherwise required or
intended to comply with Code Section 409A are effective retroactive to January
1, 2005.

PART B. TERMS AND CONDITIONS

1.                                      Eligibility. This Plan is limited to
officers of the Company with a grade level of E-30 (Vice-Presidents and above)
who have been selected by the Board of Directors of InFocus (“Board”) for
coverage under this Plan (“Executive”). The Board shall notify InFocus’s
Director, Human Resources & Facilities of the selection of an Executive for
participation in this Plan. The Director, Human Resources & Facilities shall
maintain a list of the Executives who have been selected for participation in
the Plan and the date their coverage began.

2.                                      Payment Events. Benefits will be paid
under this Plan only to those Executives:

a.                                       Whose employment is involuntarily
terminated other than for Cause (as defined in Section 12 below); or

b.                                      Who resign with Good Reason within 18
months of a Change in Control (as defined in Sections 10 and 11 below,
respectively).

3.                                      Severance Benefits. An Executive whose
employment terminates under one of the circumstances described in Section 2
above, shall, subject to the conditions of Sections 4 and 9.b. below, receive
the following severance benefits under this Plan:

a.                                       The salary continuation severance
benefit under Section 6 below;

b.                                      The COBRA premium equivalent payment
under Section 7 below; and


--------------------------------------------------------------------------------




c.                                       Outplacement benefits under Section 8
below.

4.                                      Payment Commencement Date. Subject to
the six-month delay in payment under Section 9.e. below for certain Executives,
payment of the severance benefits under this Plan will begin on the eighth
business day after the Executive has returned to the Plan Administrator a signed
Release and Waiver Agreement (as provided under Section 5 below), or as soon as
administratively feasible thereafter (the “Payment Commencement Date”),
provided:

a.                                       Neither party has revoked the Release
and Waiver Agreement during the seven-day rescission period that begins on the
day after the Executive returns the signed agreement to the Plan Administrator;
and

b.                                      The Executive is then in compliance with
Section 9.b. below.

5.                                      Release and Waiver Agreement.

a.                                       The Release and Waiver Agreement shall
be in the form shown in the Addendum to this Agreement. The Executive may use
the form attached to this Agreement or may obtain an additional form from the
Plan Administrator.

b.                                      The Executive shall have 45 days from
the Executive’s Date of Termination to consider and return the Release and
Waiver Agreement. Absent extenuating circumstances acceptable to the Plan
Administrator, failure to return that Agreement within 45 days will result in a
forfeiture of any benefits payable under this Plan.

c.                                       A Release and Waiver Agreement will be
deemed returned to the Plan Administrator on the date it is actually delivered
or the date it is postmarked if sent by first class U.S. mail.

d.                                      “Date of Termination” means the
effective date of the Executive’s termination of employment with the Company.

6.                                      Salary Continuation Severance Benefit.
The salary continuation severance benefit will be paid as follows:

a.                                       Gross Amount of Benefit:

(i)                                     For Executive Vice President, Sr. Vice
President and Vice President-level employees: 12 months of Compensation.

(ii)                                  For CEO or President-level Executives:  24
months of Compensation.


--------------------------------------------------------------------------------




b.                                      Payment Terms.

(i)                                     Subject to the Executive’s initial and
ongoing compliance with Section 9.b. below, payments will begin on the Payment
Commencement Date and the remaining 11 or 23 payments, as applicable, will be
paid in equal monthly installments on the Company’s regular payroll dates.

(ii)                                  Payments are subject to:

(I)                                    Withholding under Section 13 below; and

(II)                                The 280G adjustment under Section 14 below.

c.                                       “Compensation” means the Executive’s
annual base salary as of the Date of Termination or, if applicable, the date the
Executive is notified of the involuntary termination, whichever is greater, and,
as such, excludes any bonus, profit share pay, target sales commissions or other
types of remuneration.

7.                                      COBRA Premium Equivalent Payment. The
COBRA premium equivalent payment will be paid as follows:

a.                                       Gross Amount of Payment. The Executive
will receive a single lump sum cash payment equal to the estimated premiums for
the COBRA coverage that the Executive would be entitled to elect under the
Company’s group health policy for the following period:

(i)                                     For Executive Vice President, Sr. Vice
President and Vice President-level employees: 12 months.

(ii)                                  For CEO or President-level Executives: 24
months.

b.                                      Payment Terms.

(i)                                     The lump-sum payment will be made on the
Payment Commencement Date.

(ii)                                  The payment is subject to withholding
under Section 13 below.

8.                                      Outplacement Benefits. The Executive
will be entitled to receive executive-level outplacement services for up to 12
months from the Payment Commencement Date. These services will be provided by an
outplacement consulting service provider selected or approved by the Plan
Administrator. The Company will pay the service provider directly for these
benefits. The Executive will not have an option to receive cash in lieu of these
outplacement benefits.


--------------------------------------------------------------------------------




9.                                      Conditions to Benefit Payments.

a.                                       No mitigation shall be required, and,
except as provided in subparagraph b.(i) below, no reduction shall be made if an
Executive finds employment during the payout period.

b.                                      All benefits under this Plan shall cease
and the Company shall have no payment obligation to or on behalf of the
Executive if:

(i)                                     The Executive, directly or indirectly,
owns, has any interest in, acts as an officer, director, agent, employee or
consultant of, or assists in any way or in any capacity any person, firm,
association, partnership, corporation or other entity which engages or proposes
to engage in any business competitive with the Business (as defined below) of
InFocus in any geographical area where InFocus engages in such business (a
“Competitive Entity”). The restrictions of this section prohibiting ownership in
a Competitive Entity shall not apply to Executive’s ownership of less than one
percent (1%) of publicly traded securities of any Competitive Entity. The
“Business” is defined as the manufacture, distribution or development of
data/video projectors or components thereof;

(ii)                                  The Executive induces, asks, solicits, or
attempts to induce, ask, or solicit, directly, indirectly, or by assisting
others, any person who is in the Company’s employment or providing services to
the Company, to leave such employment or business relationship and, as a result,
said person actually does leave the employment or business relationship with the
Company, unless the Executive receives prior written consent from the Company;

(iii)                               The Executive materially breaches:

(I)                                    The Business Protection Agreement (or any
successor proprietary information, assignment of invention and/or
confidentiality agreement(s)) or any other agreements or Company policies
regarding the protection of the Company’s trade secrets or proprietary or
confidential information; or

(II)                                The Executive’s common law duty to protect
the Company’s proprietary or confidential information; or


--------------------------------------------------------------------------------




(iv)                              The Executive’s employment is terminated due
to the Executive’s death or disability; provided, however, that once an
Executive becomes entitled to severance benefits hereunder, any subsequent death
or disability of the Executive during the relevant severance benefit payment
period will not impair or terminate the severance benefits.

c.                                       Nothing contained in this Plan is
designed to limit in any manner any additional legal or equitable remedies that
the Company may have against the Executive for violation of his or her
contractual or legal obligations regarding confidentiality, competition or
solicitation.

d.                                      If the Executive is found to have
violated any of the provisions within subparagraph b.(i), (ii) or (iii) above,
the Company has the right to recover from the Executive, and the Executive shall
repay, all payments made to him/her through the date of the failure to conform
with such provisions.

e.                                       Payments of the salary continuation
severance benefit or the COBRA premium equivalent payment may not be made to an
Executive who is a CEO or President-level Executive before the date which is six
months after the date of the Executive’s Date of Termination. The first payment
shall be made on the first business day following such six-month period and
shall consist of all payments that would have been made absent the six-month
suspension. This subparagraph also applies to any other Executive whose
severance benefits may become subject to the six-month delay provision
applicable to a “specified employee” (as defined in Code Section 409A(a)(2)(B)
and the applicable regulations).

f.                                         Nothing herein affects, modifies or
amends any benefit that may be available under any other plan, agreement or
other Company policy that is either in effect on the date this Plan is approved
or that will be in effect on the date the notice of termination is sent by the
Company to the Executive or, if applicable, by the Executive to the Company.

g.                                        Payments to an Executive hereunder may
not be accelerated except to the extent that the accelerated payment is:

(i)                                     Allowed under Code Section 409A and the
applicable regulations; and

(ii)                                  Approved by the Plan Administrator.

h.                                      Any payment due under this Plan will be
delayed if, in the opinion of the Company’s counsel or accountants, that payment
would violate:


--------------------------------------------------------------------------------




(i)                                     A term of a loan agreement or other
similar contract to which the Company is a party but only if:

(I)                                    That violation will cause material harm
to the Company; and

(II)                                The Company has first made a good faith
effort to have the lender waive that term and the lender has refused to do so;
or

(ii)                                  Federal securities laws or other
applicable law.

Payment of the delayed payment must be made at the earliest date at which, in
the opinion of the Company’s counsel or accountants, the payment would not cause
such a violation or, in the case of a violation under subparagraph h.(ii) above,
such violation will not cause material harm to the Company.

10.                               “Good Reason.” Subject to the notice
requirement in paragraph b. below, “Good Reason” shall mean:

a.                                       The occurrence, within 18 months after
a Change in Control (and without the Executive’s written consent), of any one of
the following acts by the Company, or failures by the Company to act:

(i)                                     The assignment to the Executive of any
material duties inconsistent with Executive’s status at the time of the Change
in Control, or a substantial adverse alteration in the nature and status of
Executive’s responsibilities as existed immediately prior to the Change in
Control; or

(ii)                                  Any material reduction by the Company in
the Executive’s annual base salary as in effect immediately prior to the Change
in Control; or

(iii)                               The failure by the Company to pay to the
Executive any portion of Executive’s current salary or incentive compensation
within ten (10) days of the date such compensation is due; or

(iv)                              The failure by the Company to:

(I)                                    Continue in effect any compensation plan
in which the Executive participates immediately prior to the Change in Control
which is material to the Executive’s total compensation; or


--------------------------------------------------------------------------------




(II)                                Continue the Executive’s participation
therein (or in such substitute or alternative plan) on a basis not materially
less favorable, both in terms of the amount or timing of payment of benefits
provided and the level of the Executive’s participation relative to other
participants, as existed immediately prior to the Change in Control; or

(v)                                 The failure by the Company to continue to
provide the Executive with benefits substantially similar to those enjoyed by
the Executive under any of the Company’s retirement savings, life insurance,
medical, health and accident, vacation, paid time off or disability plans in
which the Executive was participating immediately prior to the Change in
Control; or

(vi)                              The relocation of the Executive’s principal
place of employment to a location more than 35 miles from the Executive’s
principal place of employment as of the Change in Control except for required
travel on the Company’s business to an extent substantially consistent with the
Executive’s business travel obligations immediately prior to the Change in
Control.

b.                                      Notwithstanding the foregoing, no event
shall constitute “Good Reason” unless the Executive shall have notified the
Company in writing of the conduct allegedly constituting Good Reason and the
Company shall have failed to correct such conduct within thirty (30) days of the
date of its receipt of such written notice from the Executive.

11.                               “Change in Control;” Exception.

a.                                       Except as provided in paragraph b.
below, for purposes of this Plan, “Change in Control” shall mean:

(i)                                     Any “person” as such term is defined in
Sections 3(a)(9) and 13(d)(3) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company, is or becomes a beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities of the Company, representing twenty five percent
(25%) or more of the combined voting power of the Company’s then outstanding
securities; provided, that the foregoing shall not include a person who acquires
such securities, or a material portion thereof, as the result of one or more
transactions approved by the Company’s Board as the result of the issuance of
shares by the Company in one or more transactions approved by the Company’s
Board of Directors; or


--------------------------------------------------------------------------------


 

(ii)                                  A majority of the Directors elected at any
annual or special meeting of the shareholders of the Company are not individuals
nominated by the Company’s then incumbent Board; or

(iii)                               The shareholders of the Company approve a
reorganization, merger or consolidation of the Company with any other
corporation or entity, other than a reorganization, merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least fifty-one percent (51%) of the combined voting power of the
voting securities of the Company or such surviving entity outstanding
immediately after such reorganization, merger or consolidation; or

(iv)                              The shareholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of its assets.

b.                                      Notwithstanding the foregoing, a Change
in Control shall not be deemed to occur in the event of a Management Change in
Control. A “Management Change in Control” shall mean a Change in Control
pursuant to which Executive (alone or with others) acquires or retains, directly
or indirectly, the power to direct or cause the direction of the management and
policies of the Company (whether through the ownership of voting securities, by
contract, or otherwise).

12.                               “Cause.” For purposes of this Plan, the
Company shall have “Cause” to terminate the Executive’s employment with the
Company upon the Executive’s:

a.                                       Conviction for the commission of a
felony;

b.                                      Intentional or grossly negligent conduct
that is demonstrably and significantly injurious to the Company or its
affiliates;

c.                                       Self-dealing, dishonesty, breach of
fiduciary duty, or diversion of a corporate opportunity to the detriment of the
Company;

d.                                      Competition with the Company; or

e.                                       Violation of a key Company policy
(i.e., acts of harassment or discrimination, or use of unlawful drugs or
drunkenness on Company property during normal work hours).

 


--------------------------------------------------------------------------------




13.                               Withholding. Payments made under this Plan are
subject to the withholding of income and payroll taxes and other payroll
deductions that the Plan Administrator reasonably believes are required under
applicable law or regulations.

14.                               280G Adjustment. The parties intend that
payments made under this Plan, when combined with all other compensatory
payments, will be limited to avoid the application of the excise tax imposed
under Code Section 4999 (the “Excise Tax”). Therefore, notwithstanding anything
in this Plan to the contrary, if, in the opinion of independent tax accountants
or counsel selected and retained by the Company and reasonably acceptable to the
Executive (referred to hereinafter as “Tax Counsel”), any portion of the payment
to the Executive under this Plan or any other agreement between the Executive
and the Company is to be treated as an Excess Parachute Payment under Code
Section 280G, then the Company shall reduce the total amount of the payment. The
reduction amount shall be an amount sufficient to ensure that no part of the
payment received shall be treated as an Excess Parachute Payment or create an
Excise Tax liability. If the amount of any payment which would be payable to or
for the benefit of the Executive is reduced to comply with this Section, the
reduction shall apply to the last payments due under the Plan’s payment
schedule.

15.                               Death Benefit. If an Executive becomes
entitled to severance benefits under this Plan but dies before those benefits
are fully distributed, the remaining benefits shall be paid to the Executive’s
Beneficiary, as determined under the Company’s group life insurance plan,
regardless of whether the Executive qualifies for coverage under that plan at
that time. If the Executive loses coverage under the group life insurance plan,
that plan’s procedures for changing Beneficiaries and for determining who is the
Executive’s Beneficiary or Beneficiaries will continue to be followed, except
that any required forms or notices shall be filed with the Plan Administrator
rather than the group life insurance carrier.

16.                               Amendment or Termination.

a.                                       The Plan Administrator may adopt any
technical, clerical, conforming or clarifying amendment or other change, either
prospectively or retroactively, which may be necessary or desirable to
facilitate the administration of the Plan or comply with changes in the tax laws
or accounting rules. However, if such a modification to the Plan would
substantially increase the costs of the Plan to the Company, that modification
must be adopted by the Board. Any formal amendment adopted by the Plan
Administrator shall be in writing, signed by the Plan Administrator and reported
to the Board. Amendments under this paragraph a. do not require the consent of
the Executives.


--------------------------------------------------------------------------------




b.                                      The Board may amend the Plan at any time
to reduce the benefits payable to any one or more Executives if, in the opinion
of InFocus’s counsel or accountants, changes in the tax laws or accounting rules
would materially increase the cost of the Plan over its then currently
anticipated level. The reduction in benefits will be made only to the extent
necessary to bring the Plan’s cost down to its then currently anticipated level.

c.                                       As to any Executive, the Board may
amend the Plan at any time with that Executive’s consent.

d.                                      The Board may terminate the Plan at any
time with respect to one or more Executives, provided:

(i)                                     An affected Executive consents to the
termination; and

(ii)                                  The termination complies with the
applicable requirements of Code Section 409A.

17.                               Transition Election. The Compensation
Committee of the Board may, in its discretion, make available to any Executive
or Executives any of the elections in the transition rules set forth in IRS
Notice 2005-1 and any further guidance under Code Section 409A.

PART C. ADMINISTRATIVE AND GENERAL PROVISIONS

1.                                       The Plan Administrator is a committee
comprised of InFocus’s Chief Financial Officer, the Chair of the Compensation
Committee of the Board and, in the case of a tie, the Lead Independent Director.
In a claim involving the Chief Financial Officer, the Chief Financial Officer
shall be recused and replaced by the Lead Independent Director, with any tie
vote resolved by the full Board.

The contact information for the Plan Administrator is:

Plan Administrator
Corporate Executive Severance Pay Plan
c/o Chief Financial Officer
InFocus Corporation
27500 SW Parkway Avenue
Wilsonville, OR 97070

2.                                       Subject to the rules and procedures set
forth in Section 10 below, the Plan Administrator shall have full power to
interpret and administer the Plan. In so administering the Plan, the decisions
and actions of the Plan Administrator shall be final. The Plan Administrator
shall also have the sole authority and discretion:


--------------------------------------------------------------------------------




a.                                       To enforce the Plan on behalf of any
and all persons having or claiming any interest under the Plan;

b.                                      To adopt such policies, rules, and
regulations as it may deem necessary or desirable to carry out the provisions of
the Plan, which policies, rules and regulations may be changed from time to
time;

c.                                       To decide all questions arising in the
administration and interpretation of the Plan, including issues of fact, and the
status and rights of Participants, beneficiaries, and any other person
hereunder;

d.                                      To prescribe forms which are necessary
or desirable for use in connection with the operation of the Plan;

e.                                       To decide any dispute arising
hereunder. The decisions and determinations of the Plan Administrator made in
good faith upon any matter within the scope of its authority shall be conclusive
and binding on all persons, subject to the right to appeal to the Board; and

f.                                         To delegate such of its duties as it
shall determine appropriate to persons or entities who shall acknowledge in
writing that they have accepted such delegation of such duties.

3.                                       Plan benefits are not assignable and
are void if assignment is attempted. All benefits under the Plan will be paid
from the general assets of the Company and no trust fund, escrow arrangement or
other segregated account will be established. Accordingly, Executives entitled
to receive severance benefits under the Plan will have no priorities over the
claims of the Company’s general creditors.

4.                                       The provisions of this Plan are
severable. In the event any provision or portion of this Plan is held to be
unenforceable or invalid by any court of competent jurisdiction, the remainder
of this Plan shall remain in full force and effect and shall in no way be
affected or invalidated thereby.

5.                                       The Plan Number for ERISA reporting
purposes is 501.

6.                                       The Plan is self-administered,
self-insured and unfunded (that is, benefits are payable solely from the
applicable Company’s general assets or, if an affiliate is unable to meet its
payment obligations under this Plan, those payments shall be made from InFocus’s
general assets).

7.                                       The Plan Year is January 1 through
December 31 and Plan records will be kept on a calendar fiscal year basis.


--------------------------------------------------------------------------------




8.                                       The type of Plan is a Welfare Plan —
Severance Pay. This Plan is intended to be a “top hat” welfare plan within the
meaning of Department of Labor Reg. § 2520.104 24 (exemption from ERISA
reporting and disclosure requirements).

9.                                       Legal process may be served on:

Chief Financial Officer
InFocus Corporation
27500 SW Parkway Avenue
Wilsonville, OR 97070

10.                                 The following rules apply to benefit claims
and the authority of Plan fiduciaries:

a.                                       All claims by the Executive for
benefits under this Plan shall be directed to the Plan Administrator and shall
be in writing. Any denial by the Plan Administrator of a claim for benefits
under this Plan or any denial by the Board of an appeal of a denied claim shall
be delivered to the Executive in writing and shall set forth the specific
reasons for the denial, the specific provisions of this Plan relied upon, a
description of any additional material or information necessary for the claimant
to perfect the claim, an explanation of why such material is necessary, and
appropriate information as to the steps to be taken if he/she wishes to submit
the claim for review. The Executive may appeal to the Board an initial decision
of the Plan Administrator within 60 days after notification by the Plan
Administrator that the initial claim has been denied. In the event a participant
disputes a decision of the Board on the appeal, he/she shall have the right to
review by a court of competent jurisdiction (as defined in paragraph g. below).

b.                                      This Plan confers full discretionary
authority on Plan fiduciaries with regard to the operations of this Plan,
including the discretion to make findings of fact and determine the sufficiency
of the evidence presented regarding a claim, interpret and construe the
provisions of the Plan and related Plan administrative documents (including
words and phrases that are not defined in the Plan, or those documents) and
correct any defect, supply any omission or reconcile any ambiguity or
inconsistency.

c.                                       A decision by the Plan Administrator or
a decision by the Board on an appeal of a denied claim is required to be
supported by substantial evidence only. That is, proof by a preponderance of the
evidence, by clear and convincing evidence or beyond a reasonable doubt is not
required.


--------------------------------------------------------------------------------




d.                                      A court of law or arbitrator reviewing
any fiduciary’s decision, including those relating to Plan interpretation and
benefit claims, shall be required to use the arbitrary and capricious standard
of review. That is, the fiduciary’s determination may be reversed only if it was
made in bad faith, is not supported by substantial evidence, or is erroneous as
to a question of law.

e.                                       In conducting its review of a
fiduciary’s decision, a court or arbitrator shall be limited to the record of
documents, testimony and facts presented to or actually known to the fiduciary
at the time the decision was made.

f.                                         This Plan shall be construed and its
validity determined according to the laws of the State of Oregon, other than its
law regarding conflicts of law or choice of law, to the extent not preempted by
federal law.

g.                                      Any litigation that arises out of or
relates to this Plan shall be brought, as applicable, in either the United
States District Court for the District of Oregon or the Circuit Court, Clackamas
County, Oregon. The Company is not required to mediate or arbitrate any dispute
that arises out of or relates to this Plan. If it agrees to do so, that
mediation or arbitration shall be held in Clackamas County, Oregon, or at such
other location as mutually agreeable to the parties.

11.                                 The following provisions apply regarding the
payment of attorneys’ fees:

a.                                       If any breach of or default under this
Plan results in either party incurring attorneys’ or other fees, costs or
expenses (including those incurred in an arbitration), the substantially
prevailing party is entitled to recover from the non prevailing party its
reasonable legal fees, costs and expenses, including attorneys’ fees and the
costs of the litigation or arbitration, except as provided in paragraph b.
below.

b.                                      If the Executive is not the
substantially prevailing party, the Executive shall be liable to pay the Company
under paragraph a. above only if the court or arbitrator determines that:

(i)                                     There was no reasonable basis for the
Executive’s claim (or the Executive’s response to the Company’s claim); or

(ii)                                  The Executive had engaged in unreasonable
delay, failed to comply with a discovery order or otherwise acted in bad faith
in the litigation or arbitration.

c.                                       Either party shall be entitled to
recover any reasonable attorneys’ fees and other costs and expenses it incurs in
enforcing or collecting a judgment or arbitration award.


--------------------------------------------------------------------------------




PART D. STATEMENT OF ERISA RIGHTS

Under ERISA (Employee Retirement Income Security Act of 1974) employees have
certain specific rights regarding the Plan. This document constitutes the
official Plan document and summary plan description.

If you are eligible for benefits under the Plan, you are entitled to certain
rights and protections under ERISA. You may examine (without charge) all Plan
documents, including documents filed with the U.S. Department of Labor, from the
Company’s Human Resources Department. You may obtain copies of all Plan
documents and other Plan information upon written request to the Plan
Administrator. However, you may not inspect materials containing confidential
information about other participants. In addition, internal communications
between and among the Plan Administrator and the Company’s Board and records of
their proceedings regarding the operation of this Plan are protected from
disclosure to the fullest extent allowed by law. (The document containing this
statement constitutes both the Plan document and the summary plan description.)
A reasonable charge may be made for copies.

Employees may also obtain a statement telling them whether they have a right to
receive severance benefits under the Plan, and if so, what such benefits would
be. This statement must be requested in writing and is not required to be given
more than once a year. The statement must be provided free of charge.

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of this Plan. The people who
operate your Plan, called fiduciaries, have a duty to do so prudently and in the
interest of you and other Plan participants. No employee may be fired or
discriminated against to prevent him or her from obtaining Plan benefits or from
exercising his or her rights under ERISA.

Under ERISA, you can take steps to enforce your rights. For instance, if you
request materials from the Plan Administrator and do not receive them within 30
days, you may file a suit in federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110
per day until you receive them, unless the reasons why the materials were not
sent were beyond the control of the Plan Administrator. To avoid unnecessary
expenses, you may want to check with the Plan Administrator before filing a
lawsuit to see if there are legitimate problems with giving you the materials
you requested. If your claim is denied or ignored, in whole or in part, you may
file suit in a state or federal court, but only after you have exhausted the
Plan’s claims review and appeals procedures. If you are discriminated against
for asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a federal court. The court will decide who should
pay court costs and legal fees. If you are successful, the court may order the
person you sued to pay these costs and fees. If you lose, for example because
the court finds your claim frivolous, you may be ordered to pay these costs and
fees.


--------------------------------------------------------------------------------




Any litigation that arises out of or relates to this Plan shall be brought, as
applicable, in either the United States District Court for the District of
Oregon or the Circuit Court, Clackamas County, Oregon.

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about your rights under ERISA, you
should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue, NW,
Washington, D.C. 20210. You may also obtain government publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.

Only the Plan Administrator is authorized to make administrative interpretations
of the provisions of the Plan and will do so only in writing. You should not
rely on any representation, whether oral or in writing, which any other person
may make concerning Plan provisions and your entitlement to benefits under them.

 

INFOCUS CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 


--------------------------------------------------------------------------------